DETAILED ACTION
This office action is in response to the amendment filed on 08/02/2022. This action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application No. JP2019-011342, filed on 01/25/2019 has been provided.

Response to Amendment
The amendment filed on 08/02/2022 has been entered. Claims 1 – 6, 8 - 14 are pending for examination. Applicant’s amendments to the claims have overcome each and every objection and 112f interpretation previously set forth in the Non-Final Office Action mailed on 05/04/2022. Previous 101 rejection has been withdrawn in view of Applicant’s amendment.

Response to Arguments
In the Arguments/Remarks, Applicant argued that Katou fails to disclose to specify increase/decrease of the failure between before and after the work mode is changed and operate, if the failure increase in the work mode after the change, the work machine in the work mode before the change. (Remarks, page 13).

Examiner respectfully disagreed. Katou, as described in par. [0039 - 0042], teaches to acquire information of the work vehicle and renew work mode for the work vehicle based on previous work mode stored in the work mode management table 211. The renewed work mode of the work vehicle will be updated in the vehicle information table 210 and will be evaluated for collision prevention. The collision risk determination section 206 determines whether the new work mode of the work vehicle would pose a risk of collision (failure of the new work mode). The system could then switch the work mode of the work vehicle to traveling mode if it is determined that the new work mode can cause a collision with other vehicles. The traveling mode could be one of the previous modes of the work vehicle before the new work mode. The determination of collision risk associated with the new work mode reads on the specifying decrease/increase of failure of the new work mode. The purpose of switching the work mode, as recited in claim 1, is also to avoid failure of the work mode after the change. Therefore, Examiner submits that the teaching of Katou still reads on claim language of the amended claim 1 and the previous 102 rejection should be sustained. 

The new claim 14 is an allowable subject matter and would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 5, 8 - 10, 12 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou et al. (US Publication No. US 20180151070 A1; hereafter Katou).
Regarding to claim 1, Katou teaches A management apparatus for managing a work machine capable of operating in a plurality of work modes, comprising: 
one or more memories storing instructions; ([Par. 0045], “a memory” and
one or more processors ([Par. 0045], “central processing unit (CPU)” executing the instructions to:
	receive work information of the work machine; ([Par. 0083], “the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles.”)
	receive, if a work mode of the work machine is changed, work mode change information from the work machine; ([Par. 0084], “After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210. As a consequence, the work mode determination section 205 renews the vehicle information management table 210 in the own and other vehicle information management section 204 (step 702).” This is interpreted as the management system determine a new mode for the own vehicle and other vehicle based on acquired work information. The new mode change of the own vehicle and the other vehicle is then updated in the table 210 as described in figure 4. The previous mode of the own vehicle and the other vehicle could be “waiting mode” or any other mode depending on type of work that the vehicle is performing. The mode change of the own vehicle and the other vehicle are further described in fig. 8 – 9, wherein it is a continuous loop that set new mode for each respective vehicle based on predetermined condition. Once a new mode is set, it will be updated into the table 210 accordingly.) 
	store the work information and the work mode in association with each other; ([Par. 0084], “As a consequence, the work mode determination section 205 renews the vehicle information management table 210 in the own and other vehicle information management section 204 (step 702). If there is any row, in which the difference in value between the current time and the reception clock time 410 is not smaller than a preset threshold, in the vehicle information management table 210 at this time, the own and other vehicle information management section 204 may preferably delete (reset) the data in the row. After renewal of the vehicle information management table 210 as described above, the collision risk determination section 206 acquires, from the own and other vehicle information management section204, the own vehicle information and other vehicle information stored in the individual rows of the vehicle information management table 210 so renewed (step 702).” This is interpreted as the vehicle information and the work mode associated with the vehicle is stored as described in the table 210.) and 
specify a failure based on stored information;([Par. 0084], “After renewal of the vehicle information management table 210 as described above, the collision risk determination section 206 acquires, from the own and other vehicle information management section204, the own vehicle information and other vehicle information stored in the individual rows of the vehicle information management table 210 so renewed (step 702).”; [Par. 0086 - 0087], “the collision risk determination section 206 selects one of the other vehicles as a processing target (hereinafter called “another vehicle”), and develops a determination algorithm to be used for the determination of a risk of collision between the own vehicle and the selected another vehicle (step 704). Described specifically, the collision risk determination section 206also determines the work modes corresponding to the details of work, which the own vehicle and another vehicle are performing, respectively, based on the value of the work mode 411 in the own vehicle information as set in row 1 of the vehicle information management table 210, and the value of the work mode 411 in another vehicle information as set in other row of the vehicle information management table 210… After the development of the determination algorithm in step 704, the collision risk determination section 206 determines a risk of collision between the own vehicle and the another vehicle by using the determination algorithm (step 705). In the determination of this risk of collision, the collision risk determination section 206 sets a determination area around the own vehicle according to the determination algorithm, and determines whether the another vehicle exists in the determination area, whereby a determination is made as to whether there is a risk of collision with the another vehicle.” This is interpreted as when the working of mode of the own vehicle and the other vehicle are updated as described in the table 210, the risk determination section acquires information of the vehicle and the working mode corresponding to the respective vehicle to determine if the updated mode of the vehicle causes collision risk with other vehicles in the area. The collision risk reads on the failure of the mode of the work vehicle.) and
control an operation of the work machine, ([Par. 0036], “Each vehicle control system 104 outputs information on the status of the own vehicle to the connected safe operation assistance device 101. Upon receipt of a collision-avoiding control signal from the safe operation assistance device 101, the vehicle control system 104 controls braking, steering and the like of the own vehicle based on the control signal to perform traveling control for the avoidance of a collision.”)
wherein the one or more processors further execute the instructions to:
specify increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed, ([Par. 0041 – 0042], “Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the work mode determination section 205 estimates the details of work that the own vehicle and the other vehicles are performing, respectively, and determines the work modes corresponding to the details of the work. The work mode determination section 205 has a work mode management table 211, and stores and manages the determination results of the work modes of the respective vehicles in this work mode management table 211. The determination results of the work modes of the respective vehicles, which are stored in the work mode management table 211, are outputted from the work mode determination section 205to the own and other vehicle information management section 204, and are used for the renewal of the own vehicle information and other vehicle information stored in the vehicle information management table 210. The determination histories of past work modes of the respective vehicles may be stored beforehand in the work mode management table 211, and may be used for the determination of current work modes. The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored. Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the collision risk determination section 206 determines the risk of a collision between the own vehicle and the other vehicle. If the relative distance of one of the other vehicles to the own vehicle has decreased to or less than a preset distance, for example, the collision risk determination section 206 determines that there is a risk of collision. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.”; [Par. 0044], “Based on the notification from the collision risk determination section 206, the control signal generation section 207 generates control signals for performing traveling control of the own vehicle, and outputs them to the vehicle control system 104 in FIG. 1. Responsive to these control signals, the vehicle control system 104 performs traveling control of the own vehicle to avoid a collision with the another vehicle.” This is interpreted as based on the work information of the work vehicle and other work vehicles in the area that includes previous work mode of the work vehicle and the other vehicle stored in the table 211, the mode determination section sets a working mode for the work vehicle. The collision risk determination section then evaluates if there is a risk of collision associated with changed mode which is an increase of failure of the changed mode. If a risk of collision is occurred, the system commends a traveling mode to avoid the collision.)
	
operate, if the failure increases in the work mode after the change, the work - 26 -H1182801US01/P219-0829US machine in the work mode before the change. ([Par. 0036], “Upon receipt of a collision-avoiding control signal from the safe operation assistance device 101, the vehicle control system 104 controls braking, steering and the like of the own vehicle based on the control signal to perform traveling control for the avoidance of a collision.”; [Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If a risk of collision is likely to occur, a warning signal is made and the control unit switch the work vehicle into traveling control mode to avoid the collision. Note that, based on the claim language, Examiner could interpret the purpose of switching the work mode of the work machine as claimed is to operate the work machine in a less failure work mode. Therefore, the teaching of Katou reads on this purpose to avoid the risk of collision (referring to “failure”) caused by the current work mode of the work vehicle. In addition, traveling mode could be one of previous work mode before switching to the current work mode determined by the work determination section.) 

Regarding to claim 2, Katou teaches the system of claim 1.
Katou further teaches wherein the one or more processors further execute the instructions to:
	receive work information from each of a plurality of work machines of a single type, ([Par. 0083], “the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles.” Wherein this is interpreted as the system acquires work information of the own vehicle and a plurality of other vehicles working on the area. The plurality of the vehicles can be in a same type as described in figure 6, table 212.)
	receive work mode change information from each of the plurality of work machines of the single type, (fig. 6, table 212 describes work mode information of respective vehicles are stored. [Par. 0042], “The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored.”) and 
specify the failure based on pieces of stored information with respect to the plurality of work machines of the single type. ([Par. 0042], “The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored. Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the collision risk determination section 206 determines the risk of a collision between the own vehicle and the other vehicle. If the relative distance of one of the other vehicles to the own vehicle has decreased to or less than a preset distance, for example, the collision risk determination section 206 determines that there is a risk of collision. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.” This is interpreted as based on the work mode of the plurality of vehicle with their respective information of priorities, the collision risk determination section determines if there is a risk of collision among vehicle working in a same area with their respective working mode.)

Regarding to claim 3, Katou teaches the system of claim 1.
Katou further teaches wherein the one or more processors further execute the instructions to:
	receive work information from each of a plurality of work machines that operate in the same work area, ([Par. 0083], “the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles.” Wherein this is interpreted as the system acquires work information of the own vehicle and a plurality of other vehicles working on the area. The plurality of the vehicles can be in a same type as described in figure 6, table 212.)
	receive work mode change information from each of the plurality of work machines that operate in the same work area, (fig. 6, table 212 describes work mode information of respective vehicles are stored. [Par. 0042], “The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored.”)  and 
	statistically specify the failure based on pieces of - 25 -H1182801US01/P219-0829US information stored in the storage unit with respect to the plurality of work machines that operate in the same work area.
([Par. 0042], “The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored. Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the collision risk determination section 206 determines the risk of a collision between the own vehicle and the other vehicle. If the relative distance of one of the other vehicles to the own vehicle has decreased to or less than a preset distance, for example, the collision risk determination section 206 determines that there is a risk of collision. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.” 

 ([Par. 0087], “After the development of the determination algorithm in step 704, the collision risk determination section 206 determines a risk of collision between the own vehicle and the another vehicle by using the determination algorithm (step 705). In the determination of this risk of collision, the collision risk determination section 206 sets a determination area around the own vehicle according to the determination algorithm, and determines whether the another vehicle exists in the determination area, whereby a determination is made as to whether there is a risk of collision with the another vehicle. If the own vehicle is an excavator, for example, the collision risk determination section 206sets a circular determination area centering around the position of the own vehicle, and determines whether the another vehicle exists in the determination area. If the own vehicle is a dump truck, on the other hand, the collision risk determination section 206 sets a rectangular determination area while using, as a central axis thereof, the traveling direction of the own vehicle, and determines whether the another vehicle exists in the determination area.”)

This is interpreted as based on the work mode of the plurality of vehicle with their respective information of priorities, the collision risk determination section determines if there is a risk of collision among vehicle working in a same area with their respective working mode.)

Regarding to claim 4, Katou teaches the system of claim 1.
Katou further teaches wherein the one or more processors further execute the instructions to:
specify the work mode with the less failure as a work mode to be recommended. ([Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If a risk of collision is likely to occur, a warning signal is made and the control unit switch the work vehicle into traveling control mode to avoid the collision, wherein the traveling control mode is less failure than the current work mode that poses a risk of collision.)

Regarding to claim 5, Katou teaches the system of claim 1.
Katou further teaches wherein the one or more processors further execute the instructions to:
	operate, in different work modes, a plurality of work machines that operate in the same work area, ([Par. 0034], “The fleet management terminal 102 performs wireless communications with the fleet management center 140 to notify the details of work by the own vehicle at preset intervals to the fleet management center 140 and also to receive work instructions communicated from the fleet management center 140. Further, the fleet management terminal 102 internally stores fleet management information on the status of fleet management of the own vehicle, and outputs this fleet management information to the connected safe operation assistance device 101.”; [Par. 0036], “Each vehicle control system 104 outputs information on the status of the own vehicle to the connected safe operation assistance device 101. Upon receipt of a collision-avoiding control signal from the safe operation assistance device 101, the vehicle control system 104 controls braking, steering and the like of the own vehicle based on the control signal to perform traveling control for the avoidance of a collision.” Wherein this interpreted as the fleet management is in control of the fleet operation and work status of the other vehicle in the area. The fleet management is in communication with each vehicle control system of each work vehicle and also in connection with the safe operation assistance device 101.)
	based on pieces of stored information with respect to the plurality of work machines, statistically specify the failure, and also specify the work mode with the less failure as a work mode to be recommended, ([Par. 0083 – 0084], “Described specifically, the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles. About the details of work mode determination processing to be executed in step 701, a description will be made subsequently herein with reference to the flow charts of FIGS. 8 and 9. After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210.”; [Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If a risk of collision is likely to occur, a warning signal is made and the control unit switch the work vehicle into traveling control mode to avoid the collision, wherein the traveling control mode is less failure than the current work mode that poses a risk of collision.) and 
operate each of the plurality of work machines in the work mode specified by the specified work mode. ([Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If so, a warning signal is made and a emergency traveling control is executed to avoid the potential collision. The emergency traveling mode could be considered as less failure than the current mode of the work vehicle if it prompts a risk of collision.)

Regarding to claim 8, Katou teaches the system of claim 1.
Katou further teaches wherein the one or more processors further execute the instructions to: 
specify increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed, and specify, if the failure increases in the work mode after the change, based on an accumulation result of the stored information, the work mode with the less failure as a work mode to be recommended, ([Par. 0083 – 0084], “Described specifically, the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles. About the details of work mode determination processing to be executed in step 701, a description will be made subsequently herein with reference to the flow charts of FIGS. 8 and 9. After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210.”; [Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If so, a warning signal is made and a emergency traveling control is executed to avoid the potential collision. The emergency traveling mode could be considered as less failure than the current mode of the work vehicle and will be recommended to avoid the risk of collision.)   and 
make a notification of the specified work mode. ([Par. 0042 – 0043], “If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207. In the above-described determination for a risk of collision, the collision risk determination section 206 determines the respective priorities of the own vehicle and other vehicles based on the information on priorities stored in the priority management table 212. The priority of the own vehicle and those of the other vehicles are compared with each other, and based on the results of the comparison; the risk determination algorithm is changed. In this respect, a detailed description will be made subsequently herein. Based on the notification from the collision risk determination section 206, the operator notification section 203 outputs warning information on another vehicle, which has been determined to have a risk of collision with the own vehicle, to the operator user I/F 103 in FIG. 1. Responsive to the warning information, the operator user I/F 103 makes a warning to the operator of the own vehicle.” This is interpreted as when the collision risk determination unit determines that the current working mode of the work vehicle could pose a risk of collision, the notification unit notifies the operator the risk of collision associated with the current working mode that is analyzed by the collision risk determination unit. Note that the “collision risk determination unit” reads on the “specifying unit”.)

Regarding to claim 9, Katou teaches the system of claim 1.
Katou further teaches wherein the one or more processors further execute instruction to:
based on first work information of a first work machine operating in a first work mode and second work information of a second work machine operating in a second work mode among a plurality of work machines, specify the work mode of the work machine with higher work efficiency, ([Par. 0083 – 0084], “Described specifically, the work mode determination section 205 acquires own vehicle information and other vehicle information from the own and other vehicle information management section 204, and based on these information, determines the work modes of the own vehicle and other vehicles. About the details of work mode determination processing to be executed in step 701, a description will be made subsequently herein with reference to the flow charts of FIGS. 8 and 9. After successful determination of the work modes of the own vehicle and other vehicles in step701, the work mode determination section 205 sets values, which correspond to the respective determination results, as work modes 423 in the work mode management table 211. Further, the work mode determination section 205 outputs the determination results of the work modes to the own and other vehicle information management section 204, and the own and other vehicle information management section 204 sets the work modes 411, which correspond to the respective determination results, as the work modes 411 in the vehicle information management table 210.”; [Par. 0089], “If the processing has proceeded from step 706 to step 707, the collision risk determination section 206 notifies, to the operator notification section 203 and control signal generation section 207,to the effect that there is a risk of collision with the another vehicle (step 707). As a consequence, warning information is outputted from the operator notification section 203 to the operator user I/F 103,and by the operator user I/F 103, a warning is made to the operator. Further, a control signal is outputted from the control signal generation section 207 to the vehicle control system 104, and by the vehicle control system 104, traveling control is performed to avoid a collision with the another vehicle. The collision risk determination section 206 may make a warning to only one of the operator notification section 203 and the control signal generation section 207. In this modification, only one of a warning by the operator user I/F 103 and traveling control by the vehicle control system. 104 is performed. After execution of the processing of step 707, the collision risk determination section 206ends the loop processing for the another vehicle.” This is interpreted as based on the work information and work mode of the work vehicle, the collision risk determination section 206 determines if there is a risk of collision associated with the new work mode. If a risk of collision is likely to occur, a warning signal is made and the control unit switch the work vehicle into traveling control mode to avoid the collision. Note that, based on the claim language, Examiner could interpret that based on the work information acquired from a plurality of works vehicles, the system could determine the most efficient work mode for the own work vehicle. Therefore, the teaching of Katou reads on this claim limitation as Katou teaches to acquire work information from a plurality of work vehicles in the area; thereby, determining if the current work mode of the own work vehicle could pose a risk of collision with other work vehicles. If the collision is likely to occur, the system could immediately specifies a less failure work mode which is the traveling control mode allowing the own work vehicle to avoid the collision. Therefore, the traveling mode could be considered as the more efficient work mode for the own work vehicle to avoid risk of collision.)  and 
make a notification of the specified work mode. ([Par. 0042 – 0043], “If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207. In the above-described determination for a risk of collision, the collision risk determination section 206 determines the respective priorities of the own vehicle and other vehicles based on the information on priorities stored in the priority management table 212. The priority of the own vehicle and those of the other vehicles are compared with each other, and based on the results of the comparison; the risk determination algorithm is changed. In this respect, a detailed description will be made subsequently herein. Based on the notification from the collision risk determination section 206, the operator notification section 203 outputs warning information on another vehicle, which has been determined to have a risk of collision with the own vehicle, to the operator user I/F 103 in FIG. 1. Responsive to the warning information, the operator user I/F 103 makes a warning to the operator of the own vehicle.” This is interpreted as when the collision risk determination unit determines that the current working mode of the work vehicle could pose a risk of collision, the notification unit notifies the operator the risk of collision associated with the current working mode that is analyzed by the collision risk determination unit. Note that the “collision risk determination unit” reads on the “specifying unit”.)

Regarding to claim 10, Katou teach the system of claim 1.
Katou further teaches wherein the work modes include at least one of a set of a plurality of modes concerning a work speed of a work portion provided in the work machine, a set of a plurality of modes concerning a traveling speed of the work machine, a set of a plurality of modes concerning a work time of the work machine, and a set of a plurality of modes concerning a work start point of the work machine. ([Par. 0070], “FIG. 5 is a diagram showing a configuration example of the work mode management table 211.As shown in FIG. 5, individual data of a vehicle identifier 421, an average vehicle speed 422, an average movement range 423 and a work mode 424 are stored in every row corresponding to each vehicle in the work mode management table 211. In FIG. 5, the data in row 1 represent information on the work mode of the own vehicle, and the data in row 2 onwards represent information on the work modes of the other vehicles.” Wherein this is mapped to at least the “work mode concerning a traveling speed of the work machine”.)

Claim 12 recites a method that has substantially similar scope as claim 1, thus being rejected under 103 rejection for the same basis as claim 1 above. 

Regarding to claim 13, Katou teaches the method of claim 12.
Katou further teaches A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for a management apparatus defined in claim 12. ([Par. 0045], “In each safe operation assistance device 101, the own vehicle information acquisition section202, operator notification section 203, own and other vehicle information management section 204,work mode determination section 205, collision risk determination section 206, and control signal generation section 207, all of which have been described above, may each be realized using processing by a computer configured of a central processing unit (CPU), a random access memory(RAM), a read only memory (ROM) and the like. Further, the vehicle information management table210, work mode management table 211 and priority management table 212 can be realized using storage devices such as a hard disk drive (HDD) or a flash memory.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katou in view of Umemoto et al. (English Translation of Publication No. JP2008148644A; hereafter Umemoto).
Regarding to claim 6, Katou teaches the system of claim 1.
Katou further teaches wherein the one or more processors further execute the instructions to:
specify increase/decrease of the failure based on a change between work information before the work mode is changed and work information after the work mode is changed, ([Par. 0041 – 0042], “Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the work mode determination section 205 estimates the details of work that the own vehicle and the other vehicles are performing, respectively, and determines the work modes corresponding to the details of the work. The work mode determination section 205 has a work mode management table 211, and stores and manages the determination results of the work modes of the respective vehicles in this work mode management table 211. The determination results of the work modes of the respective vehicles, which are stored in the work mode management table 211, are outputted from the work mode determination section 205to the own and other vehicle information management section 204, and are used for the renewal of the own vehicle information and other vehicle information stored in the vehicle information management table 210. The determination histories of past work modes of the respective vehicles may be stored beforehand in the work mode management table 211, and may be used for the determination of current work modes. The collision risk determination section 206 has a priority management table 212, in which information on priorities set for every work modes with respect to various vehicles is stored. Based on the own vehicle information and other vehicle information outputted from the own and other vehicle information management section 204, the collision risk determination section 206 determines the risk of a collision between the own vehicle and the other vehicle. If the relative distance of one of the other vehicles to the own vehicle has decreased to or less than a preset distance, for example, the collision risk determination section 206 determines that there is a risk of collision. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.”; [Par. 0044], “Based on the notification from the collision risk determination section 206, the control signal generation section 207 generates control signals for performing traveling control of the own vehicle, and outputs them to the vehicle control system 104 in FIG. 1. Responsive to these control signals, the vehicle control system 104 performs traveling control of the own vehicle to avoid a collision with the another vehicle.” This is interpreted as based on the work information of the work vehicle and other work vehicles in the area that includes previous work mode of the work vehicle and the other vehicle stored in the table 211, the mode determination section sets a working mode for the work vehicle. The collision risk determination section then evaluates if there is a risk of collision associated with changed mode which is an increase of failure of the changed mode. If a risk of collision is occurred, the system commends a traveling mode to avoid the collision.)

Katou teaches to further include to make, if the failure increases in the work mode after the change, a notification of warning of failure of the changed mode. ([Par. 0042], “. If it is determined as a result that there is a risk of collision, the collision risk determination section 206 notifies the determination result to the operator notification section 203 and control signal generation section 207.”), but does not explicitly disclose to make a notification of a suitable work mode for the work vehicle. 

However, Umemoto teaches to make a notification of a suitable work mode for the work vehicle. ([Par. 0013 – 0014], “the selection state of the control mode that appears by operating the batch operation tool can be set and changed to an appropriate one that corresponds to the situation of each different work place, work mode, etc., and is selected in advance. Of course, if the control mode corresponds to the work site situation or work mode, even if the preselected control mode does not correspond to the work site situation or work mode. The batch operation tool can be effectively used, and the labor and labor required to display the appropriate control mode selection state corresponding to the state of the work place and display the work mode can be reduced. Then, during the work run, the control mode corresponding to the state of the work place, the work form, etc. can be executed by simply operating the batch operation tool to switch to the selected state at the start of the work run. It is possible to easily perform highly accurate work in consideration of the state and the like, and to easily display an appropriate work running state display corresponding to the work situation with a small number of operations.” This is interpreted as a recommended working state is displayed to notify operator depending on work situation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Katou to incorporate the teaching of Umemoto. The modification would have been obvious because notifying the recommended working mode for the work vehicle, it allows the operator to acknowledge the work mode that is more suitable for the work situation, thereby, increasing efficiency of the work vehicle. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katou in view of Shinkai, Atsushi (Publication No. US 20190104675 A1; hereafter Shinkai).
Regarding to claim 11, Katou teaches the system of claim 1.
Kaitou teaches to receive work information of the work vehicle as described in claim 1 above, but does not explicitly disclose wherein the work information - 27 -H1182801US01/P219-0829US includes at least one of a slip ratio indicating a ratio at which a slip occurs in the work machine, an engine speed for causing the work machine to travel, a load imposed on a work portion provided in the work machine, and a completion ratio of a work performed by the work machine.

However, Shinkai teaches wherein the work information - 27 -H1182801US01/P219-0829US includes at least one of a slip ratio indicating a ratio at which a slip occurs in the work machine, an engine speed for causing the work machine to travel, a load imposed on a work portion provided in the work machine, and a completion ratio of a work performed by the work machine. (abstract, “The work vehicle further includes a load ratio calculation section 53 for calculating an engine load ratio indicative of an engine load of the engine, a ground speed calculation section 51 for calculating a ground speed of the vehicle body with using satellite positioning data, a slip ratio calculation section 52 for calculating a slip ratio indicative of slippage of the traveling mechanism relative to a ground surface by using the groundspeed, a traveling work control section 4 for creating an appropriate traveling work state by controlling a rotational speed of the engine and a posture of the implement, and a traveling work management section 50 for outputting a state changing command that commands a change of the traveling work state, based on the engine load ratio and the slip ratio.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Katou to incorporate the teaching of Shinkai. The modification would have been obvious because by considering the slip ratio of the work vehicle when determining work mode of the vehicle, “if no increase occurs in the engine load or in the slip amount, inconsideration to work efficiency and energy saving, there is possibility of changing to a traveling work state for higher efficiency by positively applying an additional load.” (Shinkai, [Par. 0018]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668